IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                           No. 01-20179
                         Summary Calendar



IRVING DEAN ELLIOT, also known as Al Yasa Muhammad,

                                    Plaintiff-Appellant,

versus

MICHAEL GEERDS, Captain; McCLURE, Assistant Warden;
KITCHEN, Captain; Chaplain E. FARUQ,

                                    Defendants-Appellees.


                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CV-1290
                       --------------------
                           July 6, 2001

Before JOLLY, DAVIS and STEWART, Circuit Judges.

PER CURIAM:*

     Irving Elliot, Texas prisoner # 384725, seeks leave to

proceed in forma pauperis (IFP) following the district court’s

dismissal of his civil rights suit and the court’s certification

pursuant to 28 U.S.C. § 1915(a)(3) that his appeal is not being

taken in good faith.   By moving for IFP in this court, Elliot is

challenging the district court’s determination that the appeal is




     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              O R D E R
                            No. 01-20179
                                - 2 -

not being taken in good faith.    See Baugh v. Taylor, 117 F.3d

197, 202 (5th Cir. 1997).

     Liberally construed, Elliot’s argument is that the district

court should have ordered the production of documents or

conducted an evidentiary hearing to more fully examine Elliot’s

claims before dismissing the complaint.    Elliot has not

identified a nonfrivolous issue for appeal, and he has not shown

that the denial of IFP status by the district court was error.

See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

     Elliot’s appeal lacks arguable merit and is DISMISSED AS

FRIVOLOUS.   See id. at 219-20.   The dismissal of the appeal

counts as a strike under 28 U.S.C. § 1915(g).    The district

court’s dismissal of his 42 U.S.C. § 1983 suit also counts as

strike under 28 U.S.C. § 1915(g).     See Adepegba v. Hammons, 103

F.3d 383, 385-87 (5th Cir. 1996).   Elliot is cautioned that if he

accumulates three strikes, he may not proceed IFP in a civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).

     Elliot’s motions for an evidentiary hearing and for the

production of documents are DENIED.